Stephens, J.
1. The owner of an automobile who has intrusted it to another not his agent or servant, to be used by the latter for his own pleasure or amusement and not in the prosecution of the business of the owner, is responsible for damage proximately resulting from the negligent operation of the automobile by the person to whom it has been intrusted, where the latter is known to the owner to be a reckless and incompetent driver of an automobile, and, by reason of his age, legally incompetent to operate an automobile. 42 C. J. 1078.
2. Where one operates a bottling plant where soft drinks are bottled and loaded upon motor-trucks and thence transported and delivered to designated points, and has a manager and superintendent of the plant in charge of the motor-trucks, the manager is the servant or the agent of the operator of the plant to superintend and direct the operation of the motor-trucks, and acts within his authority as such servant or agent in knowingly permitting a young, inexperienced, reckless, incompetent, and financially irresponsible boy, about thirteen years of age, to operate one of the trucks out of the defendant’s plant. Knowledge by the superintendent that it is the custom for boys of this character to congregate at the defendant’s place of business and take the defendant’s automobile trucks and drive them along the streets for their own amusement and pleasure, and that the driving of the trucks by such boys is dangerous and menacing to persons using the streets, is knowledge by the operator of the plant, through the operator’s agent or servant, the manager and superintendent, of these facts.
3. Applying the above rulings, the petition as amended set out a cause of action against the operator of the bottling plant for damages on account of personal injuries received by the plaintiff, proximately caused by the operation of one of the defendant’s trucks, and the demurrer to the petition and the amendment were properly overruled.

Judgment affirmed.


Sutton, J., eoneurs. Jenlcins, P. J., absent on account of illness.